Allowable Subject Matter

Claims 1-3, 5-7 are allowed. Claims 1, and 5-7 have been amended. Claim 4 is cancelled.  

The following is an examiner’s statement of reasons for allowance: 			
The closest prior art issued  Pub.No.: US 2015/0170112 A1 to DeCastro (hereafter referenced as DeCastro), in view of Pub.: US 2015/0206106 A1 to YAGO fails to teach or suggest “wherein the consumer record is digitally signed by a private key shared by the authenticated resource consumer and an authentication server such that access to the restricted resource by the authenticated resource consumer can be revoked by the authentication server transferring the quantity of cryptocurrency from the consumer record; and submitting a blockchain transaction to the miner software components to transfer a quantity of cryptocurrency to a consumer record in the blockchain, the blockchain transaction including an identification of the access control role definition, such that the consumer record identifies that the authenticated resource consumer is authorized to access the restricted resource in accordance with the access control role definition.”
DeCastro in view of YAGO simply offers a method for conducting financial transactions, digital asset exchanges, and multi-currency interoperability on a private network in which  a currency network system uses a transmission system comprising a process that controls, verify, transfers and stores  a controlled based crypto currency, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D ANDERSON/Examiner, Art Unit 2433               

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433